By the Court.

If an alien defendant file his petition, &o. to remove the suit into the circuit court of the United States, at the time of filing special bail, he is in season, though the bail may have been excepted to.(a)

 So in ejectment after a judgment by default against the casual ejector, if the landlord be an alien and then let in to defend. Jackson, ex dam. Cantine and others v. Stiles, (George Clark, tenant,) 4 Johns. Rep. 493. If the application be in a suit between citizens of the United States, the affidavit must expressly state that one of the parties is a citizen of another state. Carp v. Vermilye, 3 Johns. Rep. 145. See Bedmond v. Bussell, 12 J. R. 153.